Citation Nr: 0531818	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  03-26 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right knee. 

2.  Entitlement to service connection for indentation of the 
right leg. 

3.  Entitlement to service connection for pain in the right 
eye. 

4.  Whether new and material evidence has been submitted to 
reopen entitlement to service connection for a psychiatric 
disability to include schizophrenia as the result of head 
trauma.

5.  Whether new and material evidence has been submitted to 
reopen entitlement to service connection for residuals of a 
head injury (claimed as brain damage). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Rose, Associate Counsel 


INTRODUCTION

The veteran served on  active duty from February 1966 to 
January 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in February 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  In July 2005, the 
veteran testified at a hearing before the undersigned Judge 
at the RO.  


FINDINGS OF FACT

1.  Competent medical evidence demonstrated no diagnosable 
disability for indentation of the right leg, or right eye.    

2.  There is no competent medical evidence of a diagnosis of 
arthritis of the right knee during service, within one year 
after service, or currently.   

3.  By decision dated in July 1990, the Board denied to 
reopen the veteran's service connection claim for residuals 
of trauma resulting from an automobile accident on active 
duty.  The July 1990 decision is final.  

4.  Evidence received since the July 1990 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for a psychiatric 
disability to include schizophrenia as the result of head 
trauma. 

5.  Evidence received since the July 1990 Board decision 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for residuals of a head 
injury (claimed as brain damage).


CONCLUSIONS OF LAW

1.  Arthritis of the right knee was not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred during in service.  38 U.S.C.A. §§ 1131, 5102, 
5103, 5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

2.  Indentation of the right leg and right eye pain were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5102, 5103, 5103A, 5107 (West Supp. 2005); 
38 C.F.R. § 3.303 (2005).

3.  The July 1990 Board decision, which denied reopening a 
service connection claim for residuals of trauma resulting 
from an automobile accident during active duty service, is 
final.  38 U.S.C.A. § 7104(b) (West Supp. 2005); 38 C.F.R. § 
20.1103 (2005).

4.  New and material evidence has not been received since the 
July 1990 Board decision and the claim of entitlement to 
service connection a psychiatric disability to include 
schizophrenia as the result of head trauma is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West Supp. 2005); 38 C.F.R. § 
3.156 (2005).

5.  The evidence received since the July 1990 Board decision 
is new and material, and the service connection claim for 
residuals of a head injury (claimed as brain damage) is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West Supp. 2005); 38 
C.F.R. § 3.156 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the RO notified the veteran of the 
evidence and information necessary to substantiate all of the 
claims on appeal in a September 2002 VCAA letter.  The VA 
fully notified the veteran of what is required to 
substantiate such claims in the letter combined with an 
August 2003 and November 2003 VCAA letter, and an October 
2004 statement of the case (SOC).  Together, the VCAA letters 
and SOC provided the veteran with a summary of the evidence, 
the applicable laws and regulations and a discussion of the 
facts of the case.  VA specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also requested to submit any evidence 
in his possession.  No other evidence has been identified or 
submitted by the veteran.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  The duty to notify the 
appellant was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.  Supra, Mayfield. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes the service 
medical records, VA treatment records and private medical 
records, and written statements and testimony from the 
veteran.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  
II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2005).  Certain 
chronic disabilities, such as degenerative arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 38 C.F.R. §§ 3.307, 3.309 (2005).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Regardless of the theory of entitlement, however, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It 
is well settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
resulted in disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

The veteran is claiming service connection for arthritis of 
the right knee, indentation of the right leg and pain in the 
right eye.  The veteran testified that these disabilities 
occurred as a result of an automobile accident in service.  
Service medical records showed that the veteran received 
medical treatment following an accident where he was hit by a 
car as a pedestrian.  Pertinent medical records dated in 
February 1967 demonstrated that the veteran received 
treatment for swelling of the right femur and Thomas splint 
was placed on his right leg.  X-rays of the right knee noted 
no abnormalities.  Examination of the pupils noted no 
abnormalities.  Scratches and abrasions of the face were 
found, but no stitches were required.  The remaining service 
medical records were negative for complaints of, or treatment 
for, right knee, right leg or right eye problems.  

In addition, separation examination report dated in November 
1967 found that the eyes and lower extremities were normal on 
clinical evaluation.  Moreover, service medical records do 
not show any clinical evidence of degenerative arthritis.  It 
was noted on both entrance examination into service dated in 
October 1965 and on separation examination in November 1967 
that the veteran had myopia and wore corrective glasses for 
his condition.  Otherwise, no eye problems were noted.  In 
short, no chronic right knee problem, indentation of the 
right leg, or right eye disability were found in the service 
medical records. 

Post-service medical evidence included entrance examination 
for reserve duty dated in 1972.  Report of Medical 
Examination in November 1972 noted no abnormalities of the 
right knee, including arthritis.  With no x-ray evidence of 
right knee arthritis in active duty service or within one 
year following service, arthritis of the right knee is not 
presumed to be service-connected.  38 U.S.C.A. §§ 1101, 1112, 
38 C.F.R. §§ 3.307, 3.309 (2005).  In addition, the 
examination found no indentation of the right leg or right 
eye disability.  Subsequent examinations dated in January 
1976 and March 1978 also made no clinical findings involving 
a chronic right knee condition, indentation of the right leg, 
or right eye disability. 

In addition, VA medical records, and private medical records, 
do not show any current disability involving arthritis of the 
right knee, indentation of the right leg, or right eye 
disability.  The only reference to right knee problems was 
reported in a March 2004 VA medical record, which noted right 
knee pain.

The Board acknowledges the veteran's statements, including 
his testimony, about experiencing current problems with his 
right knee, right leg, and right eye.  The veteran is 
competent as a layperson to report that on which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the veteran is not competent to offer 
medical opinion as to diagnosis or etiology of the claimed 
disabilities as there is no evidence of record that the 
veteran has specialized medical knowledge.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Therefore, the veteran's 
assertions are not competent medical evidence of a current 
diagnosis involving the right knee, right leg, or right eye.  

As noted previously, without competent medical evidence 
demonstrating a current diagnosed chronic disability, the 
claim must be denied.  38 C.F.R. § 3.303; Brammer, 3 Vet. 
App. 223.  Also, right knee pain and right eye pain are not  
disorders for VA purposes.  38 C.F.R. § 3.303 (2005).  
Moreover, myopia is a congenital defect and not compensable 
for VA purposes.  Id.

In sum, the service medical records do show treatment 
following an automobile accident where the veteran was a 
pedestrian, however, there is no clinical evidence showing 
chronic disabilities involving the right knee, right leg, or 
right eye as a result of the accident, or any other time 
during active duty service.  Moreover, post-service medical 
evidence, including reserve records, fail to show arthritis 
of the right knee, indentation of the right leg, or right eye 
disability. 

The preponderance of the evidence is against service 
connection for arthritis of the right knee, indentation of 
the right leg, and right eye pain.   Therefore, the veteran 
is not entitled to service-connection.  38 C.F.R. § 3.303 
(2005).



III.  New and Material 

Review of the record shows no treatment for head trauma 
following the in-service automobile accident in 1967.  No 
chronic condition involving residuals of a head injury, 
including psychiatric problems, were noted in service.  There 
was also no evidence of psychiatric problems in the reserve 
records, including entrance examination report dated in 
November 1972, or examination reports dated in January 1976 
and March 1978.  The earliest evidence of psychiatric 
problems of record showed that the veteran was hospitalized 
in December 1980 for acute paranoid syndrome, possible 
secondary to diffuse and focal brain atrophy of unknown 
etiology.   There was no medical evidence demonstrating a 
relationship between the veteran's acute paranoid syndrome 
and his active duty service.  

Based upon the above evidence, the veteran was denied a 
service connection claim for residuals of a brain injury in a 
December 1981 rating decision.  The veteran attempted to 
reopen the claim, but was denied by the Board in a July 1990 
decision.  Additional medical records reviewed by the Board 
included records from Orangeburg Mental Health Center from 
February 1981 to May 1983, which showed a diagnosis of acute 
paranoid reaction possibly provoked by a change in 
environment and stress of environment where drug use was 
prevalent.  VA psychiatric evaluation dated in July 1983 
diagnosed schizophrenic reaction, paranoid type, which was in 
a very limited remission despite neuroleptic medication.  VA 
psychiatric evaluation in August 1984 noted that the veteran 
had no psychiatric difficulties in active service or until 
1980.  The examiner diagnosed the veteran as having dementia, 
etiology unknown, and manifested by impairment in memory and 
paranoid ideation.  

After reviewing the evidence of record, the Board concluded 
that no new evidence was submitted subsequent to the original 
rating decision that the veteran's current psychiatric 
disorder did not begin in service, or was otherwise related 
to the trauma involving the automobile accident in service.  
The July 1990 Board decision is final.  38 U.S.C.A. § 7104 
(West Supp. 2005); 38 C.F.R. § 20.1103 (2005).  When a claim 
is the subject of a prior final denial, it may nevertheless 
be reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.  
        
Generally, a claim which has been denied in a Board decision 
may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 
7104 (West Supp. 2005.  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

By regulation, for purposes of the veteran's request, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  For the purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Psychiatric Disability To Include Schizophrenia 

In this case, the veteran submitted numerous private medical 
records from 2000 through 2003, which demonstrated continued 
treatment for schizophrenia and other psychiatric problems.  
While these records are new evidence not previously 
considered, there is no indication that the veteran current 
psychiatric problems began in service, or is otherwise 
related to service.  Moreover, the VA medical record dated in 
March 2004 made no reference to psychiatric problems in 
service or any current psychiatric problems related to 
service. 

The veteran also submitted a witness statement dated in 
December 2001 indicating that he remembered that the veteran 
was hospitalized for a long time in February 1967.  This 
evidence, while new, is not pertinent as it provides no 
medical evidence that the veteran suffered chronic residuals 
from the automobile accident in 1967, despite the 
hospitalization.  

The Board further recognizes the veteran's testimony that his 
current schizophrenic and other psychiatric problems are 
residuals from the automobile accident that occurred during 
active duty service.  The law provides that, with respect to 
questions involving diagnosis or medical causation, credible 
medical evidence is required.  See Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995).  Thus, the lay statements or testimony 
of the veteran does not serve his claim in a meaningful way, 
see Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(holding that laypersons are not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise), nor does it provide a sufficient 
basis for reopening the previously disallowed claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that 
where resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  As such, his 
testimony is not new and material evidence to reopen the 
claim.  

The record demonstrates that the veteran served on active 
duty from February 1966 to January 1968 with no evidence of 
complaints of, or treatment for, psychiatric problems, 
including following the automobile accident in 1967.  Reserve 
examinations in 1972, 1976 and 1978 also show no psychiatric 
diagnosis.  As admitted by the veteran in his testimony to 
the undersigned Judge, there is no evidence of treatment for 
psychiatric problems until 1980, many years after active duty 
service, and no medical evidence relating his current 
psychiatric problems to service.    

Based on the foregoing, the Board concludes that, inasmuch as 
no new and material evidence has been presented to reopen the 
previously disallowed claims, the prior decision remains 
final.  Accordingly, the benefit sought on appeal must be 
denied.

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

Residuals of a Head Injury (Claimed as Brain Damage)

In the veteran's application to reopen his service connection 
claim for residuals of a head injury (claimed as brain 
damage), he submitted, among other medical records, an August 
2001 private medical report from John W. Plyler, M.D.  Dr. 
Plyler indicated in the report that the veteran has 
encephalomalacia, which could be related to the significant 
head injury the veteran suffered in the past.  

The findings from the August 2001 private medical report 
supports the veteran's assertion that he has brain damage as 
a residual of his in-service automobile accident in 1967.   
This evidence, along with the fact that the service medical 
records demonstrated that the veteran was hospitalized 
following the automobile accident in 1967, including 
receiving treatment for abrasions to the head, raises a 
reasonable possibility of substantiating the service 
connection claim.  Thus, the evidence received subsequent to 
the July 1990 Board decision is "new and material" as 
contemplated by 38 C.F.R. § 3.156, and provides a basis to 
reopen the veteran's claim.  38 U.S.C.A. § 5108 (West. Supp. 
2005).  


ORDER

Entitlement to service connection for arthritis of the right 
knee is denied. 

Entitlement to service connection for indentation of the 
right leg is denied. 

Entitlement to service connection for pain in the right eye 
is denied. 

New and material evidence was not submitted to reopen the 
veteran's claim of entitlement to service connection for a 
psychiatric disability to include schizophrenia as the result 
of head trauma.

New and material evidence has been submitted to reopen 
entitlement to service connection for residuals of a head 
injury (claimed as brain damage).   


REMAND

Having reopened the service connection claim for residuals of 
a head injury (claimed as brain damage), the current decision 
must be based on a de novo review of the record.

As noted in the decision, service medical records reveal that 
the veteran received treatment following an automobile 
accident in 1967, including one clinical record showing 
treatment for abrasions to the face.  A private medical 
opinion dated in August 2001 indicated that the veteran has 
encephalomalacia that could be trauma related to the 
veteran's reported significant head injury in the past.  The 
record does not include an etiological opinion to determine 
whether the veteran's encephalomalacia is related to the in-
service injury documented in the service medical records.  
See Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 
12 Vet. App. 247, 253 (1999).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of his encephalomalacia, if any.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner prior to the 
examination.  All necessary tests and 
studies should be conducted.  The 
examining physician should render an 
opinion addressing whether it is at least 
as likely as not that the 
encephalomalacia was the result of any 
head trauma incurred during the veteran's 
period of active duty.  The examiner 
should specific comment on whether the 
in-service automobile accident where the 
veteran was the pedestrian, documented in 
the service medical records, caused his 
encephalomalacia.   

Detailed reasons and bases for all 
diagnoses and opinions should be provided 
including a discussion of evidence relied 
on for opinion.

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claim.  
If the benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


